Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 33-40441, 33-55264, 33-84736, 333-1040, 333-31021, 333-82459, 333-66656, 333-105205, 333-112164, 333-126703, 333-135000 and333-161765 on Form S-8 and 333-650, 33-95896 and 333-87554 on Form S-4 of our reports dated February 19, 2010, relating to the consolidated financial statements and consolidated financial statement schedule of Manpower Inc. and subsidiaries (“the Company”), and the effectiveness of the Company’s internal control over financial reporting, appearing in and incorporated by reference in the Annual Report on Form 10-K of the Company for the year ended December 31, 2009. /s/ Deloitte & Touche LLP Milwaukee, Wisconsin
